ADAMS, Circuit Judge,
would grant the petition for rehearing.
Statement by ADAMS, Circuit Judge, sur the denial of the petition for rehearing.
I dissent from the denial of rehearing in this case. Without addressing the merits of the panel’s conclusions on the constitutionality of the Parole Commission and Reorganization Act (PCRA) as applied, I believe that the opinion, in key passages, is inconsistent with prior decisional law of this Circuit and should therefore be resolved by this Court as a whole. In particular, the interpretation of the PCRA in the opinion runs counter to the discussion in Geraghty v. U.S. Parole Commission, 579 F.2d 238, 259 (3d Cir.1978). The treatment by the earlier panel of the constitutional issues raised by the Parole Commission’s assumption of traditional judicial functions was left untouched by both the Supreme Court’s vacatur of Geraghty, 445 U.S. 388, 100 S.Ct. 1202, 63 L.Ed.2d 479 (1980), as well as by its opinion reversing this Court in United States v. Addonizio, 442 U.S. 178, 99 S.Ct. 2235, 60 L.Ed.2d 805 (1979). In the latter, the Supreme Court specifically limited its discussion to the collateral habeas attack rather than to a direct constitutional challenge, as is present here. Equally significant, the ruling in Geraghty was specifically reaffirmed just four months ago in Forman v. McCall, 709 F.2d 852 (3d Cir.1983).
Because of the disparity between these opinions of this Court, I believe this case should be considered in banc as required by the Internal Operating Procedures, Chapter VIII C.